DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: the
specification is informal in its arrangement and should be amended to place the 
specification in a form more in accordance with current U.S. practice. The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the 
section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING 
SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. 
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 
CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)  Appropriate correction is required.

Claim Objections
3.	Claims 1, 4, 5 and 8 are objected to because of the following informalities: 
	Claim 1 in lines 11-13, recite the limitation “generating a turbulence or injecting of the second gas adapted to penetrate a stream of the first gas passing 
through the preheating tunnel”; however, based on the specification and figure 5 for example, it appears this limitation should be replaced with --generating a turbulence by injecting the second gas to penetrate a stream of the first gas passing through the preheating tunnel-- since the occurrence of the turbulence is dictated by the manner of injecting the second gas into the preheating channel.
	In claims 4, it is suggested to replace “jets are non-uniformly distributed” with --nozzles are non-uniformly distributed--; since the jets only constitute the air or second gas emanating from the nozzle arranged along the hood portion or the preheating tunnel.
	Claim 5, recites the limitation “wherein a first group of the jets is provided closer to the electric melting furnace than a remainder of the jets, and within a distance of 7- 10 meters from the electric melting furnace”. However, based on the base claims 1 and 4 from which claim 5 depends from; the limitation should be replaced with --wherein a first group of the nozzles is provided closer to the electric melting furnace than a remainder of the nozzle, and within a distance of 7 - 10 meters from the electric melting furnace--. Since it is the nozzle that are arranged in groups along the tunnel with respect to the smelting furnace, and the jets are the gas stream emanating from the respective nozzle.  
	Claim 8, lines 12-14, recites the limitation “wherein the plurality of nozzles generate a turbulence or inject the jets adapted to penetrate a stream of the first gas stream passing through the preheating tunnel”; however, based on the specification and figure 5 for example, it appears this limitation should be replaced with -- wherein the plurality of nozzles generate a turbulence by injecting the jets of the second gas to 
penetrate a stream of the first gas stream passing through the preheating tunnel--
Appropriate correction is required.

                                           Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 4, 8 and 11, the inclusion of terms within parentheses renders the scope of the claims indefinite since it is not clear if these terms are part of the claimed invention.
	Claim 6, recites the limitation “the jets are designed for velocity and/or flow- rate that increase among subsequent gas injection sections”; however, the specification provides no teaching or direction as to how and what manner the jets are designed to distinguish over the prior art or the state of the art design to enable said claimed velocity and/or flow- rate to increase from the initial through subsequent gas injection sections. The claim is therefore rendered indefinite since the metes and bounds of the claim are unascertainable.
Claim 6 and 15, recites the limitation “the nozzles are designed for velocity 
and/or flow- rate that increase among subsequent gas injection sections”; however, the specification provides no teaching or direction as to how and what manner the nozzles are designed to distinguish over the prior art or the state-of-the-art design to enable said claimed velocity and/or flow- rate to increase from the initial through subsequent gas injection sections. The claim is therefore rendered indefinite since the metes and 
bounds of the claim are unascertainable.
	Claim 16, recites the limitation “wherein the plurality of nozzles are all equal and arranged on a top of the preheating tunnel in a number depending on a width of the preheating tunnel, with a distance of about 450-500 mm between each jet”. In particular it is unclear as to what “all equal” means because the specification gives no definition nor direction as to what “all equal” is intended to mean. Does “all equal” means (i) the same design (ii) the same size or (iii) the same shape (for example, flat nozzle or cone nozzle)? The claims are therefore rendered indefinite due to the ambiguity in means of said claimed limitation. Furthermore, while there may be a definite distance between the respective nozzles or group of nozzles, it is unclear if there is a definite distance between the respective jets emanating from the respective nozzles, thereby rendering the scope of the claim unascertainable. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burgherr (EP0744585).
	Regarding claims 1 and 8, Burgherr teaches a process and a plant for 
preheating a metal charge (i.e. scrap 4, see figures 3 and 4, abstract and column 7, 
lines 27-47) fed in continuous (see figures 3 and 4) to an electric melting furnace (1, see figures 3 and 4, abstract and column 8, lines 22-32) through a preheating tunnel (3, see figures 3 and 4, abstract and column 7, lines 27-47; column , lines 12-32) provided with a horizontal conveyor, the process comprising: causing said metal charge (4, see figures 3 and 4, and abstract)  to be hit, in countercurrent (F, i.e. scrap travel direction see, figures 3 and 4 and column 5, lines 22-50) by exhaust fumes or a first gas (f, i.e. exhaust fumes flow direction, see figures 3 and 4, abstract, and column 5, lines 22-50)  leaving said electric melting furnace,  and by jets of a second gas (see figures 3 and 4, abstract and column 7, line 27-column 8, line 29) ejected through a plurality of nozzles (11, 1’ and 11’ see figured 3 and 4 , column 7, line 27-column 8, line 29 and column 9, line 1-column 10, line 19) positioned on a hood of said preheating tunnel (3, see figures 3 and 4) provided with side walls and said hood (see column 9, lines 1-10), wherein the method further comprises, arranging said plurality of nozzles in groups interspaced  (i.e. the nozzles groups 11, 11’ and 11’’ may be arranges a cluster or spread along the length of the channel to include areas not occupied by scrap; see column 8, lines 22-32, column 9, lines 11-26 and lines 41-51)  and from each other in a longitudinal direction with respect to the preheating tunnel (3, see figures 3 and 4 and see column 8, lines 22-32, column 9, lines 11-26 and lines 41-51),  and generating a turbulence (see column 7, line 55-column 8, line 11 and column 8, lines 34-54) by injecting the second gas to penetrate a stream of the first gas passing through the preheating tunnel (see in figures 3 and 4, the air injected at right angle and parallel to countercurrent  flow of the first gas or exhaust gas (f) from the nozzles 11’ and 11’’ respectively penetrated the first gas or exhaust gas stream (f) and generating turbulence that enable efficient circulation  and mixing of the first and the second gases, also see column 7, line 55-column 8, line 11 and column 8, lines 34-54).
	Burgherr as shown in figured 3 and 4 shows substantially all the structural or 
technical features of the instant claimed invention but is silent as to whether air injection nozzle groups (11,11’ and 11”) as combined generate simultaneously a horseshoe vortex structure, that comprises a descending central gas flow or downwash, and ascending flows or upwash or adjacent to the side walls of the preheating tunnel, so as to enable a desired circulation of the first and the second gases. However, based on the flow stream of the air injected at right angle and parallel to countercurrent flow of the first gas or exhaust gas (f) from the nozzles 11’ and 11’’ respectively, and how said injected air stream penetrates and generates turbulence in the first gas or exhaust gas stream (f) as illustrated in figures 3 and 4; absent any evidence to the contrary,  it would necessarily flow that the same gas flow pattern characterized by a horseshoe vortex structure, that comprises a descending central gas flow or downwash, and ascending flows or upwash would be generated in the side walls of the preheating tunnel of Burgherr in the same manner as claimed.
 	Regarding claims 2 and 9, Burgherr in figure 4 shows a scrap preheating method  and a plant in which  the air injection nozzle 11’ releasing jets transversely to the preheating tunnel (3), with a non-uniform distribution of the jets such that a high density distribution of the jets appearing proximate the hood portion or the upper portion of the tunnel (3) and a sparsely distributed jets appearing towards or proximate the bottom portion of the preheating tunnel and thus meeting substantially all aspects of the claim.
            Regarding claims 3 and 10, Burgherr, teaches a process and a plant in which 
the jets released from said plurality of air injection nozzles (11, 11’ and 11”, see figures 3 and 4) are distributed  at the upper portion of the preheating tunnel such some portion of the tunnel is free of the air injection nozzles (see column 9, lines 1-17 and lines 33-44) but fails to particular teach arranging the plurality of nozzles are distributed only over about 2/3 of a cross-section of the preheating tunnel. However, because Burgherr recognizes leaving at least portion of the preheating tunnel free of the plurality of air injection nozzle to ensure optimum preheating of the scrap (4, see column 9, lines 30-38), it would have been obvious to one of ordinary skill in the art to modify the process of Burgherr to achieve the claimed 2/3 of a cross-section of the preheating tunnel jets application by mere optimization. Furthermore, it is well settled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Also see MPEP 2144.05. II.
	   Regarding claims 4, 11 and 14, Burgherr, teaches a process and a plant in which the jet nozzles (i.e.  air injection nozzles 11, 11’ and 1’’, see figures 3 and 4) are non-uniformly distributed longitudinally along said preheating tunnel, whereby at  several gas injection sections (note the several injection section of Burgherr, plant arrangement encompasses the scope of claim 14 requiring three of said injection section  with  each having 4 nozzles see figures 3 and 4; column 8, lines 33-55, column 9, lines 1-3, lines 27-38 and lines 39-51 )  are spaced apart along the longitudinal sections of the preheating tunnel (3) to include section without nozzles in order to avoid interference phenomena (see column 9, lines 1-3, lines 10-17,  lines 33-44 and column 9, lines 52-column 10, lines 19, also see figures 3 and 4).  
            Regarding claims 5 and 13, Burgherr, teaches a process and a plant in which a 
first group of the nozzles (11, see figure 3 and column 7, lines 25-44) is provided closer to the electric melting furnace (see figure 3 and column 7, lines 25-44) than a remainder of the nozzles, and within a predetermined distance from the electric melting furnace (see column 9, lines 1-3, lines 10-17,  lines 33-44) but fails to particularly teach arranging  a remainder of the nozzles, and within a distance of 7 - 10 meters from the electric melting furnace.  However, because Burgherr recognizes arranging a remainder of the nozzles within a predetermined distance from the electric melting furnace to ensure optimum preheating of the scrap, it would have been obvious to one of ordinary skill in the art to modify the process of Burgherr to achieve the claimed distance of 7 - 10 meters from the electric melting furnace by mere optimization. Furthermore, it is well settled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Also see MPEP 2144.05. II.
	Regarding claims 6 and 15, the nozzles of Burgherr are configured for at least injecting a second gas or air stream that a jetted out of the nozzles orifice at a given velocity and/or a flow rate and thus meeting substantially all aspects of the claims insofar as definite.
	   Regarding claim 12, Burgherr, teaches a plant in which the preheating channel 
(3, see figure 3 and 4) includes at least two sections in which a group of air or a second gas injection nozzles (11’ and 11”) are arranged (see column 8, lines 33-55, column 9, lines 1-3, lines 27-38 and lines 39-51), however fails to teach the spacing distance between said at least two section to be about 4-6 meters as claimed. However, said spacing distance would depend on the scale of the plant to include the tunnel length the through of the metal charge or the scrap charge, and the selection of a suitable spacing distance in the plant of Burgherr to include that be claimed for the purpose of optimizing the productivity of the plant at the time the invention was made would have been obvious to one of ordinary skill in the art and/or would have been within the purview of one of ordinary skill in the art

Allowable Subject Matter
8.	Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: Burgherr differs from the instant claimed invention by failing to teach a process of preheating a metal charge wherein a single jet of a nozzle of the plurality of nozzles is dimensioned so that a set of the jets has an impulse equivalent to an impulse of a main stream of the fumes that are passing along the preheating tunnel according to the following dimensioning as expressed in the claimed algebraic relationship between Wgas = mass flow-rate of the fumes in the preheating tunnel, Wjet = mass flow-rate of the single jet in the given injection section [kg/s], Vgas = velocity of the fumes in the preheating tunnel  in correspondence with the given injection section [m/s ], Vjet = velocity of the single jet [m/s], Njets = number of the jets on the given injection section, thereby ensuring a progressive increase in the flow-rate of gas passing through the preheating tunnel. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sellan (US 7,648,551), Miani et al. (US 9,551,531), Vallomy (US 6,155,333) and Giavani et al. (US 9,677,814) are also cited in PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733